DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11, 14-16, 18, 31, 34-38 and 40 directed to an assembly and method non-elected without traverse.  Accordingly, claims 11, 14-16, 18, 31, 34-38 and 40 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 11, 14-16, 18, 31, 34-38 and 40

Allowable Subject Matter
Claims 1-5 and 7-9 are allowed.
In response to Applicant’s arguments and amendments, the claims are considered to be allowable.  Although Thavandiran is believed to be the closest prior art, this reference does not teach electrodes coupled to a circuit board or cover plate that are axially displaceable relative to each other and the bottom portion of a well, wherein the distal end of each electrode is in constant contact with the bottom portion of the well and is moveable relative to one end of a circuit board/cover plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799